     Case 2:20-cv-00047-DPM-JJV Document 111 Filed 09/24/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

STEVEN PINDER
ADC #123397                                                         PLAINTIFF

v.                       No. 2:20-cv-47-DPM-JJV

GREG REICHQL, Health Services
Administrator, EARU; JAMES KELLEY,
Health Services, Administrator, Varner
Unit; T. BENNETT, Practice Nurse, EARU;
and RORY GRIFFIN, Assistant Director, ADC                    DEFENDANTS

                                  ORDER
      Objection, Doc. 92, overruled. Magistrate Judge Volpe did not clearly
err or misapply the law in declining to recuse, Doc. 86.   FED.   R. CIV. P. 72(a).

      So Ordered.


                                    D.P. Marshall Jr.
                                    United States District Judge
